Order entered February 3, 2020




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00945-CR

                            DESHAUN LANELL CLARK, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 204th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F19-53238-Q

                                            ORDER
        Before the Court is the State’s January 29, 2020 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief due February 28, 2020. This case

is currently at issue.


                                                      /s/   LANA MYERS
                                                            JUSTICE